United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 09-2050
                                  ___________

Tomasa Torres,                        *
                                      *
            Appellant,                *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * Western District of Missouri.
Michael J. Astrue,                    *
Commissioner of Social Security,      * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                            Submitted: March 3, 2010
                               Filed: April 21, 2010
                                ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Tomasa Torres appeals from the district court’s1 order affirming the final
decision of the Commissioner of Social Security, which denied her application for
disability insurance benefits and supplemental security income. In her November
2004 application, Torres alleged she has been disabled since April 2001. After a
hearing, the administrative law judge (ALJ) found that Torres’s impairments of mild
cardiomyopathy, degenerative disc disease of the lumbar spine with no stenosis,


      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
moderate obesity, and mild chronic obstructive pulmonary disease, controlled with
medication, were severe but did not meet or equal a listed impairment; her allegations
regarding her limitations were not fully credible; she had the residual functional
capacity to perform light work with additional limitations; and she could perform her
past relevant work (PRW) as a light assembler, or she could perform other work, such
as bench assembler and packager. After the Appeals Council denied review, the
district court affirmed.

       Torres argues that the ALJ wrongly discredited her testimony and that evidence
of her mental limitations submitted after the hearing shows that she could not perform
her PRW or other jobs in the economy. We hold that the ALJ’s credibility finding is
supported by consideration of Torres’s poor work history, daily activities, medical
records, and lack of medical treatment. See Lowe v. Apfel, 226 F.3d 969, 972 (8th
Cir. 2000) (if adequately explained and supported, credibility findings are for ALJ to
make). We also agree with the Appeals Council that the records regarding mental
limitations that Torres submitted after the ALJ’s decision did not provide a basis for
changing the ALJ’s decision. The records indicate that Torres was prescribed
medication which helped control her depression and anxiety. The most recent
treatment record listed Torres’s depression as mild to moderate and her panic disorder
as in partial remission. See 20 C.F.R. § 404.970(b) (Appeals Council must consider
additional evidence if it is new and material and relates to time period before ALJ’s
decision); Kitts v. Apfel, 204 F.3d 785, 786 (8th Cir. 2000) (per curiam) (when
Appeals Council considers new evidence, this court considers whether ALJ’s decision
is supported by substantial evidence in the record as a whole, including new
evidence); Schultz v. Astrue, 479 F.3d 979, 983 (8th Cir. 2007) (where impairment
can be controlled by medication, it cannot be considered disabling).

      Finally, although Torres argues that the ALJ did not consider the specific
requirements of her PRW, the vocational expert (VE) is permitted to offer evidence
of a claimant’s PRW as it is performed in the national economy. See 20 C.F.R.

                                         -2-
§ 404.1560(b)(2) (VE may offer evidence concerning demands of claimant’s PRW,
either as claimant actually performed it or as generally performed in national
economy); Wagner v. Astrue, 499 F.3d 842, 853-54 (8th Cir. 2007) (ALJ may
properly elicit testimony from VE in evaluating claimant’s capacity to perform PRW,
and may look at functional demands as required by employers in national economy).

      Accordingly, we affirm.
                     ______________________________




                                        -3-